internal_revenue_service number release date index no 468a cc psi plr-105819-00 date re revised schedule of ruling amounts taxpayer parent plant location commission a order a state a statute a commission b approval b state b statute b commission c order c state c statute c plr-105819-00 commission d order d director dear this letter responds to the request of taxpayer dated and additional information submitted by your authorized representative for a revised schedule of ruling amounts pursuant to sec_1_468a-3 of the income_tax regulations taxpayer is seeking this revised schedule of ruling amounts because three of the public_utility commissions having regulatory authority over taxpayer have changed the date on which the plant will no longer be in rate base for ratemaking purposes in addition the scope of the revised schedule of ruling amounts issued to taxpayer on was limited in part to a five-year period information was submitted pursuant to sec_1_468a-3 we understand the facts as presented by taxpayer to be as follows taxpayer is a wholly-owned subsidiary of parent and is the owner of percent joint and undivided_interest in the plant which is situated in location the operating license for the plant expires on taxpayer is subject_to the jurisdiction of commission a percent commission b percent commission c percent and commission d percent for a total of percent the total is slightly below percent due to the fact that each commission determines its jurisdictional percentage at a different point in time these percentages may fluctuate slightly from year to year taxpayer is under the audit jurisdiction of director on taxpayer entered into an agreement to sell its interest in the plant to unrelated parties on the basis of the expected date of sale taxpayer has agreed to limit the revised schedule of ruling amounts to the years through no change has been requested in the annual ruling amounts approved in our letter dated commission a estimated taxpayer’s share of decommissioning costs in the plant at dollar_figure this cost is plr-105819-00 based in part on the nuclear regulatory commission’s minimum financial assurance amount in c f_r sec_50 this estimate of taxpayer’s decommissioning cost escalated at percent annually results in a future decommissioning cost of dollar_figure commission a in order a included decommissioning costs of dollar_figure in taxpayer’s cost of service for ratemaking purposes through of this amount dollar_figure is applicable to the nuclear decommissioning fund fund in the governor of state a signed into law statute a which provides customers within state a with open access to retail electrical suppliers and prescribes rates that taxpayer may charge to those customers during a transition_period including an amount for the recovery_of anticipated nuclear decommissioning costs the transition_period begins on and ends on for nonresidential customers and on for residential customers following this transition_period no generation costs relating to plant will be included in rates charged to taxpayer’s customers commission b in taxpayer’s case estimated taxpayer's share of decommissioning costs in the plant at dollar_figure this cost is based in part on the nuclear regulatory commission's minimum financial assurance amount in c f_r sec_50 this estimate of taxpayer's decommissioning cost escalated at percent annually results in a future decommissioning cost of dollar_figure commission b in taxpayer's case included decommissioning costs of dollar_figure in taxpayer's cost of service for ratemaking purposes through of this amount dollar_figure is applicable to the fund on the governor of state b signed into law statute b which provides customers within state b with open access to retail electrical suppliers statute b provides a price plan for utilities to follow but allows for the submission and approval of alternative settlements in response taxpayer submitted a proposal for an alternative price plan the various interested parties subsequently agreed to a set of settlement proposals and commission b issued approval b permitting recovery_of stranded costs from nonresidential customers during a set recovery_period including an amount for the recovery_of plr-105819-00 anticipated nuclear decommissioning costs the recovery_period begins on and ends on following this transition_period plant will no longer be considered to be in rate base for purposes of commission b commission c in order c estimated the taxpayer’s share of decommissioning cost for the plant at dollar_figure this cost is based in part on the nuclear regulatory commission’s minimum financial assurance amount in c f_r sec_50 this share of the taxpayer’s decommissioning cost escalated at percent annually results in a future decommissioning cost of dollar_figure commission c in order c included decommissioning costs of dollar_figure in taxpayer’s cost of service for ratemaking purposes through of this amount dollar_figure is applicable to the fund in the governor of state c signed into law statute c which provides customers within state c with open access to retail electrical suppliers and requires commission c to prescribe rates that taxpayer may charge to those customers during a transition_period that begins on and expires as of following this transition_period plant will no longer be considered to be in rate base for purposes of commission c commission c will not regulate rates for generation service after taxpayer has submitted to commission c a plan detailing how it intends to recover its anticipated nuclear decommissioning costs but as of the date of the filing of the subject private_letter_ruling request commission c has taken no action on the plan taxpayer has not requested a change in the decommissioning costs previously authorized by commission d in order d taxpayer now requests to have the previously authorized decommissioning cost of dollar_figure to be extended for a period of three years to the year of this amount dollar_figure is applicable to the fund for commissions a and b the assumed after-tax rate of return to be earned by the assets of the fund is percent for commissions c and d the after-tax rate of return is percent the level_funding limitation period for commissions a and b extends from the level_funding limitation period for commission c extends from the level_funding limitation period for commission d extends from plr-105819-00 the funding_period for all four commissions extends from based on the initial request for a schedule of ruling amounts for commissions a b and c the estimated_useful_life of the plant is and the estimated period for which the fund is to be in effect is for a qualifying percentage of percent based on the initial request for a schedule of ruling amounts for commission d the estimated_useful_life of the plant is and the estimated period for which the fund is to be effect is for a qualifying percentage of percent at the present time there are no proceedings pending before any of the commissions that would increase or decrease the amount of decommissioning costs to be included in taxpayer’s cost of service for ratemaking purposes sec_468a of the internal_revenue_code provides that a taxpayer may elect to deduct the amount of payments made to a qualified nuclear decommissioning fund however sec_468a limits the amount_paid into the fund for any_tax year to the lesser_of the amount of nuclear decommissioning costs allocable to the fund that is included in the taxpayer’s cost of service for ratemaking purposes for the tax_year or the ruling_amount applicable to this year sec_468a of the code provides that no deduction shall be allowed for any payment to the nuclear decommissioning fund unless the taxpayer requests and receives from the secretary a schedule of ruling amounts the ruling_amount for any_tax year is defined under sec_468a as the amount which the secretary determines to be necessary to fund that portion of nuclear decommissioning costs which bears the same ratio to the nuclear power plant as the period for which the fund is in effect bears to the estimated_useful_life of the plant this term is further defined to include the amount necessary to prevent excessive funding of nuclear decommissioning costs or funding of these costs at a rate more rapid than level_funding taking into account such discount rates as the secretary deems appropriate sec_468a of the code provides that a taxpayer shall be deemed to have made a payment to the nuclear decommissioning fund on the last day of the tax_year if the payment is made on plr-105819-00 account of this tax_year within ½ months after the close of the tax_year sec_1_468a-1 of the regulations provides that an eligible_taxpayer may elect to deduct nuclear decommissioning costs under sec_468a of the code an eligible_taxpayer as defined under sec_1_468a-1 is a taxpayer that has a qualifying interest in a nuclear power plant as defined under sec_1_468a-1 a qualifying interest is among other things a direct ownership_interest including an interest held as a tenant in common or joint tenant sec_1_468a-2 of the regulations provides that the maximum amount of cash payments made or deemed made to a nuclear decommissioning fund during any_tax year shall not exceed the lesser_of the cost of service amount applicable to the nuclear decommissioning fund for such tax_year or the ruling_amount applicable to the nuclear decommissioning fund for such tax_year if the amount of cash payments made or deemed made to the fund during the tax_year exceeds such limitation the excess is not deductible by the electing taxpayer sec_1_468a-3 of the regulations provides that in general a schedule of ruling amounts for a nuclear decommissioning fund is a ruling specifying annual payments that over the tax years remaining in the funding_period as of the date the schedule first applies will result in a projected balance of the nuclear decommissioning fund as of the last day of the funding_period equal to and in no event more than the amount of decommissioning costs allocable to the fund sec_1_468a-3 bases the schedule of ruling amounts on the reasonable assumptions and determinations used by the applicable public_utility commission s in establishing or approving the amount of decommissioning costs to be included in the cost of service for ratemaking purposes taking into account amounts that are otherwise required to be included in the taxpayer's income under sec_88 of the code and the regulations thereunder each schedule of ruling amounts shall be based on the public_utility commission's reasonable assumptions concerning i the after-tax rate of return to be earned by the amounts collected for decommissioning ii the total estimated cost of decommissioning the nuclear power plant and iii the frequency of contributions to the nuclear decommissioning fund for a tax_year plr-105819-00 sec_1_468a-3 of the regulations provides that the service may in its discretion provide a schedule of ruling amounts that is determined on a basis other than the rules of paragraphs a through g if in connection with its request for a schedule of ruling amounts the taxpayer explains the need for special treatment and sets forth an alternative basis for determining the schedule of ruling amounts and the service determines that special treatment is consistent with sec_468a of the code sec_1_468a-3 of the regulations provides that the ruling_amount specified in a schedule of ruling amounts for any_tax year in the level_funding limitation period shall not be less than the ruling_amount specified in such schedule for any earlier tax_year under sec_1_468a-3 the level_funding limitation period begins on the first day of the first tax_year for which a deductible payment is made to the nuclear decommissioning fund and ends on the last day of the tax_year that includes the estimated date on which the nuclear power plant will no longer be included in the taxpayer’s rate base for ratemaking purposes sec_1_468a-3 of the regulations provides that the amount of decommissioning costs allocable to a nuclear decommissioning fund is the taxpayer’s share of the total estimated cost of decommissioning the nuclear power plant multiplied by the qualifying percentage sec_1_468a-3 of the regulations provides that in general the total estimated cost of decommissioning a nuclear power plant is the reasonably estimated cost of decommissioning used by the applicable public_utility commission in establishing or approving the amount of these costs to be included in cost of service for ratemaking purposes sec_1_468a-3 of the regulations provides that a taxpayer’s share of the total estimated cost of decommissioning a nuclear power plant equals the total estimated cost of decommissioning such plant multiplied by the taxpayer’s qualifying interest in the plant sec_1_468a-3 of the regulations provides that if two or more public_utility commissions establish or approve rates for electric energy generated by a single nuclear power plant then the schedule of ruling amounts shall be separately determined pursuant to the rules of sec_1_468a-3 through plr-105819-00 e for each public_utility commission that has determined the amount of decommissioning costs to be included in the cost of service for ratemaking purposes for this plant under sec_1_468a-3 this separate determination shall be based on the reasonable assumptions and determinations used by the relevant public_utility commission and shall take into account only that portion of the total estimated cost of decommissioning that is properly allocable to the ratepayer whose rates are established or approved by the public_utility commission according to sec_1_468a-3 the ruling_amount for any_tax year is the sum of the ruling amounts for such tax_year determined under the separate schedules of ruling amounts sec_1_468a-3 of the regulations provides that the internal_revenue_service shall not provide a taxpayer with a schedule of ruling amounts for any nuclear decommissioning fund unless the public_utility commission that establishes or approves the rates for electric energy generated by the plant has determined the amount of decommissioning costs to be included in the taxpayer’s cost of service for ratemaking purposes and has disclosed the after-tax rate of return and any other assumptions and determinations used in establishing or approving the amount sec_1_468a-3 of the regulations provides that a taxpayer is required to request a revised schedule of ruling amounts for a nuclear decommissioning fund if a any public_utility commission that establishes or approves rates for the furnishing or sale of electric energy generated by a nuclear power plant to which the nuclear decommissioning fund relates reduces the amount of decommissioning costs to be included in cost of service for any_tax year and b the taxpayer’s most recent request for a schedule of ruling amounts did not provide notice to the service of such action by any public_utility commission sec_1_468a-3 of the regulations provides that any taxpayer that has previously obtained a schedule of ruling amounts can request a revised schedule of ruling amounts such a request must be made in accordance with the rules of sec_1_468a-3 the internal_revenue_service shall not provide a revised schedule of ruling amounts applicable to a tax_year in response to a request for a schedule of ruling amounts that is filed after the deemed deadline date for such tax_year sec_1_468a-5 of the regulations defines an excess_contribution as the amount by which cash payments made or plr-105819-00 deemed made to the fund during any_tax year exceed the payment limitation contained in sec_468a of the code and sec_1_468a-2 sec_1_468a-5 provides that the income of the fund attributable to an excess_contribution is required to be included in the gross_income of the fund section of the energy policy act of public law the act eliminated for tax years beginning after date the investment restrictions contained in sec_468a of the code that section also revised sec_468a by lowering the tax_rate applicable to a nuclear decommissioning fund we have examined the representations and data submitted by the taxpayer in relation to the requirements set forth in the code and the regulations based solely on these representations of the facts we reach the following conclusions the taxpayer has a qualifying interest in the plant and is therefore an eligible_taxpayer under sec_1_468a-1 and of the regulations as required by sec_1_468a-3 of the regulations the taxpayer is proposing a total ruling_amount for each year that is the sum of the separate amounts with respect to commissions a b c and d commissions a b c and d have authorized decommissioning costs to be included in the taxpayer’s cost of service for ratemaking purposes as required by sec_1_468a-3 of the regulations the taxpayer has proposed a schedule of ruling amounts which meets the requirements of sec_1_468a-3 and of the regulations the annual payments specified in the proposed schedule of ruling amounts are based on the reasonable assumptions and determinations used by commissions a b c and d and will result in a projected fund balance at the end of the funding_period equal to or less than the amount of decommissioning costs allocable to the fund for that jurisdiction the maximum amount of cash payments made or deemed made to the fund during any_tax year is restricted to the lesser amount of the decommissioning cost plr-105819-00 applicable to the fund or the ruling_amount applicable to the fund as set forth under sec_1_468a-2 of the regulations approval of the jurisdictional percentages is granted notwithstanding that the sum of such percentages is presently less than percent and may marginally exceed percent in the future taxpayer may adjust the jurisdictional ruling amounts a necessary to take into account fluctuations in the percentages of the taxpayer’s nuclear operations subject_to the regulatory jurisdiction of each commission based on the above determinations we conclude that the taxpayer’s proposed schedule of ruling amounts satisfies the requirements of sec_468a of the code approved schedule of ruling amounts commissions a b c and d year a b c d total under the provisions of sec_1_468a-3 of the regulations we hereby authorize taxpayer to adjust the jurisdictional components of the total annual ruling amounts for the tax years solely to account for interjurisdictional shifts in the percentage of taxpayer’s operations subject_to commissions a b c and d however taxpayer is not authorized to unilaterally increase the total annual ruling amounts approval of the schedule of ruling amounts is contingent on there being no change in the facts and circumstances known or assumed at the time the current ruling is issued if any of the events described in sec_1_468a-3 of the regulations occur in future years the taxpayer must request a review and revision of the schedule of ruling amounts generally the taxpayer is required to file such a request on or before the deemed payment deadline date for the first tax_year in which the rates reflecting such action became effective when no such plr-105819-00 event occurs the taxpayer must file a request for a revised schedule of ruling amounts on or before the deemed payment deadline of the 10th tax_year following the close of the tax_year in which the most recent schedule of ruling amounts was received the approved schedule of ruling amounts is relevant only to those payments made to the fund payments allocable to any funds other than the fund cannot qualify for purposes of the deduction under the provisions of sec_468a of the code payments made to such fund can qualify only to the extent they are made while taxpayer is the owner of the plant and only to the extent that they do not exceed the lesser_of the decommissioning costs applicable to such fund or the ruling amounts applicable to this fund in the tax_year this ruling is directed only to the taxpayer who requested it section 6ll0 k of the code provides it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives pursuant to sec_1_468a-7 of the regulations a copy of this letter must be attached with the required election statement to the taxpayer’s federal_income_tax return for each year in which the taxpayer claims a deduction for payments to the fund sincerely yours peter c friedman assistant to the branch chief branch office of associate chief_counsel passthroughs and special industries
